Upon Motion this day made by the Complainants in this Cause for an Injunction to stay the Defendants Proceedings at Law, in the presence of Mr. Hume of Council for the said Defendants, Who Insisting That by a Clause in the Act of Assembly of this Province, past the 9th day of September 1721 In-tituled An Act for Establishing a Court of Chancery etc. It is Provided and Enacted That where any Person or Persons Pray an Injunction to Stay any Suite or Suites at Law had and Commenced against him or them On any Bond single Bill Promissory Note Bill of Exchange or other Specialty whatsoever, Whereby Any Summe or Summes of money are payable or Conditioned to be paid; Or to stay Execution after Judgement at Law is had and Obtained against him or them for any Debts or Duty whatsoever No such Injunction shall be granted untill the Summe or Summes of money Or other matter or thing Conditioned to be paid Or for which, Judgement is given, Shall be de-positied and paid into the hands of the said Court, And therefore prayes That the money now Sued for by the Defendant at Law, be now brought into Court, Pursuant to the said Act; It is Ordered by this Court, That upon the Complainants bringing the Summe of Four hundred and Twenty one pounds into this Court, That an Injunction doe Issue to Stay the Defendants Proceedings at Law and the said money so depositied be Subject to the further Order of this Court.
Hen Hargrave Deputy Register in Cane.